--------------------------------------------------------------------------------

Exhibit 10.37
 
Gregory W. Weaver


Dear Greg,


I am personally delighted to extend to you an offer of employment with Celsion
Corporation as Sr. Vice President and Chief Financial Officer.  Consistent with
your role as a key executive, and anticipating that you will have a significant
impact on the success of Celsion, we offer you a starting salary of $10,961.53
bi-weekly, which is $285,000 on an annualized basis.  Additionally:


 
·
Your base salary will be subject to a performance review in January 2012 and
annually thereafter.

 
·
You will eligible for an annual bonus, with a target of 40% of your annual base
salary, conditioned on your and the Company’s performance against key business
objectives.

 
·
You will be considered for a discretionary stock option award in 2012 and
annually thereafter.

 
·
Subject to Board of Directors approval you will also be granted an option to
purchase 75,000 shares of Celsion common stock at the closing price of the stock
on the day of Board approval. Option grants vest in quarters over four years,
with the first vesting date on January 1, 2011 and annually thereafter.

 
·
In the event an involuntary termination of your employment, for any reason other
than just cause, the company will provide you with a monthly salary continuation
and COBRA payment benefit for up to 6 months.  This benefit will cease at the
end of the six month period or if you find new employment prior to the end of
the six month period the benefit will be reduced by the amount of compensation
which you receive from the new employer. Salary continuation will be subject to
your execution of a mutually agreed General Release.

 
·
You will be provided with a lump sum relocation allowance of $50,000, grossed up
for taxes.  The allowance is designed to cover customary moving and temporary
living expenses.  The tax gross up will be provided at the that you determine
your 2011 liabilities and will include both federal and state obligations



Your salary will be paid bi-weekly in arrears.  Salary payments can be
automatically deposited into a checking/savings account of your choosing.


As a member of our professional staff, your position is salaried and exempt from
federal wage-hour law. You will not be eligible for overtime pay for hours
actually worked in excess of 40 in a given workweek.  Your employment is at
will. You or Celsion Corporation may terminate our employment relationship at
any time with or without cause or
notice.  As such, neither this letter nor any other oral or written
representations may be considered a contract for any specific period of time.


Your first 120 days of employment will be considered an introductory period.  As
such, I encourage you to discuss job performance, duties, responsibilities and
goals with me at any time; however, you and I will formally discuss your
performance at the end of your first 120-days with the company.
 
 
 

--------------------------------------------------------------------------------

 

You will be eligible for a benefits package including medical, dental, life
insurance, short and long term disability and participation in our 401(k)
plan.  The plan includes a company contribution of Celsion stock, in kind, for
50% of the first 6% contribution made by you.  The company will provide you with
the opportunity to join our employee medical and dental insurance
programs.  Medical, dental and life insurance coverage will be effective on the
first day of the month following your employment date.  You will be eligible for
two (2) weeks of vacation in 2011 and 4 weeks in 2012 and thereafter. Details of
the entire benefits package will be given to you on your first day of
employment.


On your first day of employment, please bring documentation for the purpose of
completing the I-9 Form which authorizes your employment in the United States.
Please also sign and return a copy of this letter via fax to (410) 290-5394 or
mail to me no later than Monday, June 12, 2011 to indicate your acceptance of
this position.  Accepting this offer will require your resignation from the
Celsion Board of Directors.


If you have any questions or concerns about the contents of this letter or about
your potential employment with Celsion Corporation, please contact me at (410)
290-5390 ext. 4891.


On behalf of my colleagues and our Board of Directors I sincerely welcome you
and wish to express our excitement with your decision to join Celsion
Corporation.


Sincerely,


Michael H. Tardugno
President and Chief Executive Officer


Enclosures
 
ACCEPTED:
 

        Gregory W. Weaver     Date  

 
 

--------------------------------------------------------------------------------